


Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (this “First Amendment”) is made as of
this 6th day of March, 2012 by and among A123 SYSTEMS, INC., a Delaware
corporation (“A123”) and A123 SECURITIES CORPORATION, a Massachusetts
corporation (“A123 Securities”, and together with A123, individually and
collectively, jointly and severally, the “Borrowers” and each a “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (each a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), a California corporation, as the Issuing Lender and
the Swingline Lender, and SVB, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are party to
that certain Credit Agreement dated as of September 30, 2011 (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”); and

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
modify and amend certain terms and conditions of the Credit Agreement, subject
to the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Administrative Agent, the Lenders and the
Borrowers agree as follows:

 

1.             Capitalized Terms.  All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

2.             Amendments to Section 1.1 (Defined Terms) of the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended as follows:

 

(a)                                 the definition of “Applicable Margin” is
hereby amended and restated in its entirety as follows:

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

REVOLVING LOANS AND SWINGLINE LOANS

 

Liquidity

 

Eurodollar Loans

 

ABR Loans

 

< $75,000,000

 

3.25

%

1.00

%

> $75,000,000

 

2.75

%

0.50

%

 

The Applicable Margin will be adjusted quarterly following receipt by Bank of
the Borrowers quarter-end Compliance Certificate required to be delivered
pursuant to Section 6.2(b).

 

Notwithstanding the foregoing, (a) at the Closing Date, the Applicable Margin
shall be the rate

 

--------------------------------------------------------------------------------


 

corresponding to Liquidity of greater than $75,000,000 in the foregoing table,
(b) if the Borrowers fail to deliver the financial statements required by
Section 6.1 and the related Compliance Certificate required by Section6.2(b), by
the respective dates required thereunder after the end of any related fiscal
quarter, the Applicable Margin shall be the rates corresponding to Liquidity of
$75,000,000 or less in the foregoing table until such financial statements and
Compliance Certificate are delivered, and (c) no reduction to the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing.

 

(b)                                 the definition of “Borrowing Base” is hereby
amended and restated in its entirety as follows:

 

“Borrowing Base”: as of any date of determination by the Administrative Agent,
from time to time, an amount equal to the sum at such time of up to (a) eighty
percent (80%) of the book value of Borrowers’ Eligible Accounts at such time,
plus (b) eighty percent (80%) of Borrowers’ Eligible Foreign Accounts (provided
that availability under this clause (b) shall not exceed fifteen percent (15%)
of all outstanding Revolving Extensions of Credit) plus (c) thirty percent (30%)
of Borrowers’ Eligible Inventory at such time valued at the lower of cost
(determined on a first in, first out basis) or market basis (provided that
availability under this clause (c) shall not exceed the lesser of (i) Eight
Million Dollars ($8,000,000) or (ii) fifty percent (50%) of all outstanding
Revolving Extensions of Credit), less (d) in each case, the amount of any
Reserves established by the Administrative Agent at such time.

 

(c)                                  the definition of “Revolving Termination
Date” is hereby amended and restated in its entirety as follows:

 

“Revolving Termination Date”: June 1, 2013.

 

3.             Amendment to Section 7.1(b) (Financial Condition Covenants) of
the Credit Agreement.  Section 7.1(b) is hereby amended and restated in its
entirety as follows:

 

“(b)         Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net
Worth, tested quarterly, as of the last day of each fiscal quarter of the
Borrowers, to be less than $300,000,000.”

 

4.             Conditions Precedent to Effectiveness.  This First Amendment
shall not be effective until each of the following conditions precedent have
been fulfilled prior to or concurrently herewith, each to the satisfaction of
the Administrative Agent (such date, the “First Amendment Effective Date”):

 

(a)                                 This First Amendment and all other documents
or other deliverables or conditions required hereunder or listed on Schedule A
annexed hereto (collectively, the “First Amendment Documents”), shall have been
duly executed and/or delivered by the respective parties hereto and thereto, and
the Administrative Agent shall have received a counterpart of each First
Amendment Documents signed by each party thereto or written evidence
satisfactory to the Administrative Agent (including by telecopy or other
electronic transmission of a signed signature page)

 

2

--------------------------------------------------------------------------------


 

that each party has signed a counterpart of each applicable First Amendment
Document.

 

(b)                                 All necessary consents and approvals to this
First Amendment shall have been obtained.

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing, both before and immediately after giving effect to
the execution of this First Amendment.

 

(d)                                 After giving effect to this First Amendment,
the representations and warranties herein and in the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date hereof, as though made on such date (except to the extent that
such representations and warranties (i) relate solely to an earlier date, in
which case they shall be true and correct as of such date or (ii) are qualified
by materiality in the text thereof, in which case they shall be true and correct
in all respects).

 

(e)                                  The Loan Parties shall have paid all fees
required to be paid in connection with this First Amendment to the
Administrative Agent to the extent invoiced on or prior to the First Amendment
Effective Date.

 

5.             Representations and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

 

(a)                                 It has all requisite power and authority to
enter into this First Amendment and to carry out the transactions contemplated
hereby.

 

(b)                                 The execution, delivery, and performance of
this First Amendment (i) have been duly authorized by all necessary action, and
(ii) do not and will not (A) violate any material Requirement of Law binding on
it or its Subsidiaries, (B) violate any material Contractual Obligation of it or
its Subsidiaries, except to the extent that any such violation could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect on Borrowers or their business, (C) result in or require the
creation or imposition of any Lien upon any properties or assets of any Group
Member pursuant to any Requirement of Law or any such Contractual Obligation,
other than Liens created by the Security Documents, or (D) require any approval
of any Group Member’s interestholders or any approval or consent of any Person
under any material Contractual Obligation of any Group Member, other than
consents or approvals that have been obtained or made and that are still in
force and effect and except, in the case of material Contractual Obligations,
for consents or approvals, the failure of which to obtain could not individually
or in the aggregate reasonably be expected to have a Material Adverse Effect on
Borrower or its business.

 

(c)                                  No material authorization or material
approval by, and no notice to or filing with, a Governmental Authority is
required in connection with the due execution,

 

3

--------------------------------------------------------------------------------


 

delivery and performance by it of this First Amendment, other than
authorizations or approvals that have been obtained or made and that are still
in force and effect.

 

(d)                                 This First Amendment has been duly executed
and delivered by it and is a legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by equitable principles (whether enforcement is sought by proceedings
in equity or law) or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally.

 

(e)                                  No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein has been issued and remains in force by
any Governmental Authority against any Group Member.

 

(f)                                   No Default or Event of Default has
occurred and is continuing as of the date of the effectiveness of this First
Amendment.

 

(g)                                  The representations and warranties set
forth in this First Amendment, the Credit Agreement (as amended by this First
Amendment), after giving effect to this First Amendment, and the transactions
contemplated hereby and set forth in the other Loan Documents to which it is a
party, are true and correct in all material respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties (i) relate solely to an earlier date, in which
case they shall be true and correct as of such date or (ii) are qualified by
materiality in the text thereof, in which case they shall be true and correct in
all respects).

 

6.             Fees.  In addition and supplemental to any fees that may be due
and payable under the Credit Agreement, Borrower shall pay to Administrative
Agent an amendment fee of Twenty Thousand Dollars ($20,000.00), which fee shall
be due on the date hereof and shall be deemed fully earned as of the date
hereof.  Borrower shall also reimburse Administrative Agent for all reasonable
outstanding legal fees and expenses incurred to date, whether incurred in
connection with this First Amendment or otherwise under the Loan Documents.

 

7.             Collateral Information Certificate.  Other than as provided in
this First Amendment, each Loan Party hereby acknowledges, confirms and agrees
the disclosures and information provided to the Administrative Agent in each
Collateral Information Certificate delivered on the Closing Date have not
changed, as of the date hereof.

 

8.             Payment of Costs and Expenses. Borrower shall pay to the
Administrative Agent all costs and all reasonable out-of-pocket expenses in
connection with the preparation, negotiation, execution and delivery of this
First Amendment and any documents and instruments relating hereto (which costs
include, without limitation, the reasonable fees and expenses of outside counsel
retained by Administrative Agent, in each case, as set forth in Section 10.5 of
the Credit Agreement).

 

4

--------------------------------------------------------------------------------


 

9.             Choice of Law.  This First Amendment and the rights of the
parties hereunder, shall be determined under, governed by, and construed in
accordance with the laws of the State of New York.

 

10.          Counterpart Execution.  This First Amendment may be executed in any
number of counterparts, all of which when taken together shall constitute one
and the same instrument, and any of the parties hereto may execute this First
Amendment by signing any such counterpart.  Delivery of an executed counterpart
of this First Amendment by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this First Amendment.  Any party delivering an executed
counterpart of this First Amendment by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
First Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this First
Amendment.

 

11.          Effect on Loan Documents.

 

(a)                                 The Credit Agreement, as amended hereby, and
each of the other Loan Documents shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects.  The execution, delivery, and performance of this First Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of the Administrative Agent or any Lender
under the Credit Agreement or any other Loan Document.  The consents,
modifications and other agreements herein are limited to the specifics hereof
(including facts or occurrences on which the same are based), shall not apply
with respect to any facts or occurrences other than those on which the same are
based, shall not excuse any non-compliance with the Loan Documents, and shall
not operate as a consent or waiver to any matter under the Loan Documents. 
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect.  To the extent any terms or provisions of this First Amendment
conflict with those of the Credit Agreement or other Loan Documents, the terms
and provisions of this First Amendment shall control.

 

(b)                                 Upon and after the First Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “therein”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified and amended hereby.

 

(c)                                  To the extent that any terms and conditions
in any of the Loan Documents shall contradict or be in conflict with any terms
or conditions of the Credit Agreement, after giving effect to this First
Amendment, such terms and conditions are hereby

 

5

--------------------------------------------------------------------------------


 

deemed modified or amended accordingly to reflect the terms and conditions of
the Credit Agreement as modified or amended hereby.

 

(d)                                 This First Amendment is a Loan Document.

 

(e)                                  Unless the context of this First Amendment
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.

 

12.          Entire Agreement.  This First Amendment, and terms and provisions
hereof, the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

13.          Integration.  This First Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

14.          Reaffirmation of Obligations.  Each Loan Party hereby reaffirms its
obligations under each Loan Document to which it is a party.  Each Loan Party
hereby further ratifies and reaffirms the validity and enforceability of all of
the Liens heretofore granted, pursuant to and in connection with the Guaranty
and Collateral Agreement or any other Loan Document to the Administrative Agent
on behalf and for the benefit of the Lenders and the Issuing Lender, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and acknowledges that all of such Liens, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof.

 

15.          Ratification.  Each Loan Party hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the Loan Documents effective as of the date hereof and as amended hereby.

 

16.          Severability.  In case any provision in this First Amendment shall
be invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this First Amendment and the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment by their
respective duly authorized officers.

 

 

 

BORROWERS:

 

 

 

A123 SYSTEMS, INC.

 

as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

A123 SECURITIES CORPORATION

 

as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT and LENDER,

 

constituting all Lenders

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Conditions Precedent

 

1              First Amendment to Credit Agreement;

 

2              Amended and Restated Schedules to the Credit Agreement, as
necessary;

 

3              Amended Schedules to the Guarantee and Collateral Agreement, as
necessary;

 

4              Updated Collateral Information Certificate, as necessary;

 

5              UCC/Lien Searches - each Borrower;

 

6              Certificate of the Secretary of each Loan Party, certifying to
(i) its Certificate of Organization/Incorporation, (ii) operating
agreement/by-laws, (iii) resolution -written consent of its respective board of
directors, (iv) names and signatures of officers authorized to sign the Loan
Documents, and (v) good standing certificates from the respective jurisdictions
of organization; and

 

7              Updated Insurance Certificates.

 

--------------------------------------------------------------------------------
